         Case 2:18-cv-00615-RCM Document 54 Filed 04/09/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

 STEWART ABRAMSON, individually and on
 behalf of a class of all persons and entities
 similarly situated,

               Plaintiff
                                                      Case No. 18-cv-615-RCM
 vs.

 AGENTRA, LLC

               Defendant.



                           JOINT NOTICE OF SELECTION OF MEDIATOR

       Plaintiff Stewart Abramson and Defendant Agentra, LLC submit this notice to advise the

Court that the parties have agreed to mediate this matter with Hon. Morton Denlow (Ret.) of

JAMS in Chicago, IL. The parties will mediate by the August 30, 2019 deadline, and are

currently schedule to mediate on July 25, 2019.



Dated: April 9, 2019

/s/ William S. Richmond
William S. Richmond
Texas Bar. No 2406680
PLATT CHEEMA RICHMOND PLLC
1201 N. Riverfront Blvd., Suite 150
Dallas, Texas 75307
Telephone: (214) 559-2700
Facsimile: (214) 559-4390
Email: brichmond@pcrfirm.com
Admitted Pro Hac Vice

COUNSEL FOR DEFENDANT AGENTRA, LLC



                                                  1
         Case 2:18-cv-00615-RCM Document 54 Filed 04/09/19 Page 2 of 2



/s/ Anthony I. Paronich
Anthony I. Paronich
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
(508) 221-1510
anthony@paronichlaw.com

COUNSEL FOR PLAINTIFF STEWART ABRAMSON




                                 CERTIFICATE OF SERVICE
        I, hereby certify that on April 9, 2019, I filed the foregoing through the Court’s

CM/ECF Procedure, which will provide notice to all parties of record.


                                              /s/ Anthony I. Paronich
                                              Anthony Paronich




                                                2
